Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Claim Status
Claims 1, 5-6, 11-12, 15-17, 21, 23, 26-28, 35-36, 40-42, 50-51, 54, 59-60, 77-79, 83-85, 91-92, 95, 100, 112-114 and 171 are pending. Claim 2 has been canceled. Claims 1, 35-36, 40, 50 and 54 have been amended. Claims 1, 5-6, 11-12, 15-17, 21, 23, 26-28, 35-36, 40-42, 50-51, 54, 59-60 and 77 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and the peptide (RADA)4. Claims 78-79, 83-85, 91-92, 95, 100, 112-114 and 171 are withdrawn as being drawn to a nonelected invention.

Terminal Disclaimer
The terminal disclaimer filed on 12/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10245299 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites “the method of claim 1, further comprising a solution comprising a contrast agent”. This is unclear. To overcome this rejection, Applicant should rewrite the claim to recite: 
1) “The method of claim 1, wherein the solution comprising a self-assembling peptide further comprises a solution comprising a contrast agent”; or
2)  “The method of claim 1, further comprising administering a solution comprising a contrast agent”.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 5-6, 11-12, 15-17, 21, 23, 26-28, 35-36, 40-42, 50-51, 54, 59-60 and 77 as unpatentable under 35 USC 103(a) over Kobayashi et al. is withdrawn in view of the amendments to the claims.
This is a new rejection.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 11-12, 15-17, 21, 23, 26-28, 35-36, 40-42, 50-51, 54, 59-60 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Refaely et al. (Eur Respir J 2010; 36: 20–27) in view of Kobayashi et al. (WO 2013/030673).
Refaely et al. teach that Biologic Lung Volume Reduction (BioLVR) for treatment of advanced homogenous emphysema (abstract).
Refaely et al. further teach that all patients received treatment in the upper lobes or superior segments of the lower lobes (page 21, right column, 4th para).
Refaely et al. also teach that Biologic lung volume reduction (BioLVR) is a novel endobronchial approach that uses a fibrin based hydrogel to collapse and remodel damaged areas of lung through localised scarring and contraction (page 20, right column, 1st para).
Refaely et al. do not teach the hydrogel is formed by the instantly claimed self-assembling peptides.
4-CONH2 (SEQ ID N0:1), Ac-(IEIK)31-CONH2 (SEQ ID N0:2), or Ac(
KLDL)3-CONH2 (SEQ ID N0:3) (claim 5).
Kobayashi et al. further teach that since the peptide hydrogel is biodegradable and its decomposition product does not adversely affect tissue, while it is also highly bioabsorbable, it is suitable fix cellular engraftment and growth (page 5, lines 15-17).
It would have been obvious to one of ordinary skill in the art to substitute the hydrogel of Refaely et al. for the hydrogel of Kobayashi et al. because Kobayashi et al. teach that since the peptide hydrogel is biodegradable and its decomposition product does not adversely affect tissue, while it is also highly bioabsorbable, it is suitable fix cellular engraftment and growth.
One of ordinary skill in the art would have reasonably expected the hydrogel of Kobayashi et al. to reduce lung volume in patients with advanced homogenous emphysema by collapsing and remodeling damaged areas of lung through localised scarring and contraction.
With respect to the limitation “inserting the delivery device through a trachea and primary bronchus into a distal end of the target site” Refaely et al. teach using a bronchoscope (page 21, right column, 1st para). Furthermore, one of ordinary skill in the 
With respect to the limitation “wherein at least one of the effective amount and the effective concentration is based in part on one of a diameter of the bronchial lumen, and a flow rate of air in the bronchial lumen”, one of ordinary skill in the art would have been motivated to optimize the amount of peptide depending on the size of the diseased area to be filled with the hydrogel.
With respect to claim 5, Refaely et al. teach identifying a lobe or a portion of a lobe as the target site (page 21, right column, 4th para).
With respect to claim 6, as discussed above, Refaely et al. teach using a bronchoscope (i.e. an endotracheal tube) to deliver the hydrogel to the target site.
With respect to claims 11-12, as discussed above, one of ordinary skill in the art would have been motivated to inject the peptide to a distal end of the target site, while withdrawing the delivery device (i.e. a bronchoscope) in order to form a hydrogel without a hole in it, which could have been caused by the bronchoscope if not removed while administering the peptide. Furthermore, the skilled artisan would have arrived at the instantly claimed limitations by normal routine.
With respect to claim 15, Refaely et al. teach preventing a backflow of the solution using a bronchoscope and a catheter (page 22, left column, 1st para).
With respect to claims 16-17, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The hydrogel of Kobayashi et al. has the same structure of the instantly claimed hydrogel, thus would inherently penetrate both a major lumen and a minor lumen of the bronchi when injected into the bronchi, and would further form a hydrogel barrier in less than about 5 minutes.
  With respect to claim 21, Kobayashi et al. teach preparing the solution comprising the self-assembling peptide (claims 1 and 7; page 27, line 23; page 11, line 30).
With respect to claims 23, 35-36 and 59, Kobayashi et al. teach that the self-assembling peptide is in aqueous solution at physiological pH and salt concentration (claim 1; page 4, lines 10-13). Therefore, the pH and salt concentration must have necessarily been adjusted to be at a physiological level. In alternative, one of ordinary skill in the art would have at once envisage adjusting the pH and salt concentration to a physiological level.
With respect to claims 26-27, 41-42 and 50-51, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount, volume and salt concentration by normal optimization procedures known in the pharmaceutical art.
Furthermore, Kobayashi et al. teach administering 10-15 mL (page 15, line 11). 
With respect to claim 28, Kobayashi et al. do not teach the solution comprises cells and/or drugs.
4) and further teach that the peptide is provided as an aqueous solution of about 0.5% to about 3% (weight of peptide to volume). Therefore, given the finite possibility, one of ordinary skill would have at once envisage using the peptide Ac-(RADA)4 at about 0.5%.  
Claim 54 has been interpreted as being drawn to “the method of claim 1, further comprising administering a solution comprising a contrast agent”. With respect to claim 54, Refaely et al. teach that CT imaging (which comprises administering a contrast agent) was performed at baseline and 6 weeks after treatment (page 23, right column, 3rd para). 
	With respect to claim 60, as discussed above, Kobayashi et al. teach the solution comprises a salt. The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose, and further states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  In the instant case, it would have been obvious to use two equivalents salts in the method of Kobayashi et al.
With respect to claim 77, Kobayashi et al. teach the solution further comprises one small molecule drug (i.e. a biologically active agent) (claim 12).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658